Citation Nr: 1106394	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a liver 
disorder, to include as secondary to hepatitis C.

3.  Entitlement to service connection for micronutrient 
deficiency, to include as secondary to hepatitis C and/or a liver 
disorder.

4.  Entitlement to service connection for osteoporosis, to 
include as secondary to hepatitis C and/or a liver disorder.

5.  Entitlement to service connection for ascites, to include as 
secondary to hepatitis C and/or a liver disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty service from July 1968 to June 
1972.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In November 2007, the Veteran submitted a claim of entitlement to 
service connection for hepatitis C and claim of entitlement to 
service connection for a liver disorder, to include as secondary 
to hepatitis C.  He also submitted claims of entitlement to 
service connection for micronutrient deficiency, osteoporosis, 
and ascites, all to include as secondary to hepatitis C and/or a 
liver disease.  During the pendency of this appeal, the Veteran 
contended that he contracted hepatitis C as a result of either 
mass air-gun inoculations or exposure to blood while serving as a 
Military Police officer. 

In support of his claim, the Veteran submitted a November 2005 
Board decision concerning a different veteran's claim of 
entitlement to service connection for hepatitis C.  In that case, 
that veteran's hepatitis C risk factors included self-
administering a tattoo using "indian ink" at the age of 12.

Preliminarily, although the Board strives for consistency in 
issuing its decisions, previously issued decisions will be 
considered binding only with regard to the specific case decided.  
Prior decisions in other appeals may be considered in a case to 
the extent that they reasonably relate to the case, but each case 
presented to the Board will be decided on the basis of the 
individual facts of the case in light of the appellate procedures 
and substantive law.  38 C.F.R. § 20.1303 (2010).  

In support of his claim, the Veteran also submitted private 
treatment reports wherein he endorsed a 6- or 7-year history of 
poly-substance abuse, including alcohol, marijuana, cocaine, and 
lysergic acid diethylamide, occurring in the late 1960s and early 
1970s.

In April 2009, the Veteran was provided a VA examination to 
ascertain the presence of hepatitis C and, if present, the nature 
and etiology thereof.  Specifically, the examiner was requested 
to render an opinion as to whether the Veteran's current 
hepatitis C was related to either the inservice air-gun 
inoculations or the alleged blood exposure.  When recounting the 
Veteran's hepatitis C risk factors, the examiner stated that the 
Veteran denied illicit drug use, denied sexual promiscuity, 
denied blood transfusions, and denied intranasal cocaine use.  
The examiner erroneously stated that the Veteran self-
administered a tattoo using "indian ink" at age 12.  Given the 
unique nature of this hepatitis C risk factor, it is apparent to 
the Board that the examiner mistakenly included the risk factor 
from the November 2005 Board decision.  Further, despite the 
Veteran's denial of illicit drug use, the evidence of record 
demonstrates that the Veteran endorsed a multi-year history of 
poly-substance abuse.  Significantly, the timing of this poly-
substance abuse history corresponded with the Veteran's active 
duty service.  However, the examiner did not include a drug abuse 
history as one of the Veteran's risk factors when rendering the 
requested etiological opinion.  Given that the examiner 
erroneously included a hepatitis C risk factor that was not 
support by the evidence of record and failed to include hepatitis 
C risk factors that was of record, the April 2009 VA examination 


is inadequate for purposes of determining service connection.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that 
medical opinions based on incomplete or inaccurate factual 
premise are not probative).  "[O]nce the [VA] undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
[VA] must provide an adequate one."  Barr v. Nicholson 21, Vet. 
App. 303, 311 (2007).  Consequently, remanding for another VA 
examination is required.

Additionally, the Veteran claims that micronutrient deficiency, a 
liver disorder, osteoporosis, and ascites are secondary to his 
hepatitis C.  As such, the Board finds that these claims are 
inextricably intertwined with the Veteran's claim of entitlement 
to service connection for hepatitis C being remanded herein.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on the 
matter).  Accordingly, the Board finds that remanding the 
Veteran's service connection claims for micronutrient deficiency, 
a liver disorder, osteoporosis, and ascites, is required so that 
they may be contemporaneously adjudicated with his claim of 
entitlement to service connection for hepatitis C.

Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded the 
appropriate VA examination to address the 
etiology of his current hepatitis C.  
Specifically, the examiner must elicit a 
history of possible risk factors from the 
Veteran.  The history must include reference 
to the Veteran's inservice and post-service 
risk factors for developing hepatitis C, 
including, but not necessarily limited to, 
air-gun inoculations, poly-substance abuse, 
service as a Military Police officer, and his 
post-service occupation as a biomedical 
technician.  The examiner must also address 
the method of delivery by which the Veteran 
used the illicit substances (e.g., 
intravenously, inhaled, etc.).  Thereafter, 
based upon a 


thorough review of the service and post-
service medical records, as well as the 
Veteran's statements, the examiner must 
provide an opinion as to whether the 
Veteran's current hepatitis C is related to 
his military service or an event therein.

Additionally, the examiner must opine as to 
presence of ascites and a micronutrient 
deficiency.  If present, the examiner must 
opine as to whether they are a separately 
identifiable disorders or are features of a 
current liver disease, including hepatitis C.  
If they are separate and distinct disorders, 
the examiner must address the etiological 
relationship, if any, between the ascites 
and/or micronutrient deficiency and the 
Veteran's military service.

Further, prior to May 2008, the evidence of 
record demonstrated diagnoses of cirrhosis of 
the liver.  The Veteran underwent a liver 
transplant in May 2008.  As such, the 
examiner must opine as to the residuals of 
the cirrhosis of the liver, to include 
residuals of that transplant, to include 
surgical scars.  Moreover, the examiner must 
address whether the Veteran has a current 
liver disorder other than hepatitis C.

The VA claims files must be made 
available to and contemporaneously 
reviewed by the examiner.  All indicated 
tests and studies must be accomplished.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination scheduled and to cooperate in the 
development of his claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the examination, documentation must be 
obtained and associated with his claims file 
that shows that notice scheduling the 
examination was sent to the last known 
address.  Documentation must also be obtained 
and associated with his claims file indicated 
whether any notice that was sent was returned 
as undeliverable.

3.  The RO must review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, the RO must review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of remand.  If not, the RO must 
implement corrective procedures.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking all additional 
development that is deemed necessary, the RO 
must then adjudicate the Veteran's claims on 
appeal, to include consideration of 
additional evidence received since the 
February 2010 supplemental statement of the 
case.  If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

